The offense is unlawfully passing a forged instrument; penalty assessed at confinement in the penitentiary for a period of two years.
The indictment appears regular and regularly presented.
The statement of facts accompanying the record can not be considered for the reason that same was not filed within the time required by law. The motion for new trial was overruled and notice of appeal given on April 12, 1937. Ninety days were allowed within which to file the statement of facts and bills of exception, which time expired on July 11, 1937. The statement of facts was not filed in the trial court until October 19, 1937, which was 190 days after notice of appeal was given.
In the absence of the statement of facts and bills of exception, nothing is presented justifying a reversal of the conviction.
The judgment is affirmed.
                    ON MOTION FOR REHEARING.